Title: Enclosure: [Papers Furnished in Relation to the Payment of Baron Glaubeck’s Claim], 29 November 1793
From: Nourse, Joseph
To: Hamilton, Alexander

Papers furnished the Secretary of the Treasury, in Relation to the Payment of Baron Glaubecks Claim 


Treasury DepartmentRegisters Office 29th November 1793.

These are to certify that in Pursuance of an Act of the United States entitled “an Act to allow the Baron De Glaubeck the Pay of a Captain in the Army of the United States” passed on the 29th September 1789 the Auditor of the Treasury on the 16th. of november 1789 settled the Claim of said Glaubeck (as presented by Royal Flint Attorney to Catharine Greene Assignee of Thomas Bazen who was Assignee of said Glaubeck) which Settlement was admitted by the Comptroller of the Treasury on the 25th November




1789 to the Amount of
Dollars 701.33.


One fifth part thereof according to the Customary Manner of discharging Balances due to foreign Officers was paid 1st. June 1790 in Specie to Andw. G. Frauncis, who received the same for Royal Flint Attorney to Catharine Green being
140.26.


And the residuary four fifths parts in a Treasury Certificate issued on the 16th. March 1790 in the Name of Royal Flint Attorney to Catharine Green with Interest at 6 ⅌ Cent ⅌ Annum from 24th August 1782 which Interest was payable at the House of Monsr. Grand Banker at Paris
561. 7


And I do further Certify that in Pursuance of an Act passed the 8th. of May 1792 entitled “an Act supplementary to the Act making Provision for the Debt of the United States,” the said Debt was on the 14th February 1793, transferred for a valuable Consideration, by Joseph Anthony and son as Attornies to Catharine Greene to Samuel Meredith Treasurer in Trust for the United States in whose name the said Credit now stands on the Treasury Books.

Joseph Nourse Rgr.




Certified Copies of Papers in Relation to the foregoing Accot. of Baron De Glaubeck vizt:


No.
1. 
State of Baron De Glaubecks Account of Pay as Captain

“
2. 
Auditors Certificate in favour of Baron De Glaubeck


“
3.
P. G. J. Ludovicus Baron De Glaubeck, Nichs. Eveleigh, Certificate of his Assignment of his Debt to Thomas Bazen and by him to Royal Flint as the Attorney of Catharine Greene.


“
4.
Baron De Glaubeck’s Letter of Assignment to Thomas Bazen on the 1st. October 1789.


“ 
5. 
Copy of the Registers Certificate given to Royal Flint as Attorney to Catharine Greene with Catharine Greene’s Assignment by her Attornies Joseph Anthony and Son

“
 6.
Power of Attorney from Catharine Green to Joseph Anthony & son.


“
7.
Statement of the Account of Royal Flint Attorney to Catharine Greene for Pay due Baron De Glaubeck, certified by the Register.


“
8. 
Certified Copy of Royal Flints Order on the Register for the Delivery of the Baron De Glaubecks Certificate.


“
9.
The Registers Certificate of the mode of discharging Balances due to Foreign Officers.




